     Case 1:19-cv-01027-NONE-JLT Document 23 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL DE’ANDRAE FLOWERS,                         Case No. 1:19-cv-01027-NONE-JLT (PC)
12                       Plaintiff,                      ORDER GRANTING PLAINTIFF 90 DAYS
                                                         TO IDENTIFY JANE DOE
13            v.
                                                         (Doc. 14)
14    COUNTY OF FRESNO, et al.,
15                       Defendants.
16

17          This action proceeds on Eighth Amendment medical indifference claims against

18   Defendants CO Toon and Does 1–3. (See Doc. 15.) Although plaintiff has stated a claim against

19   Does 1–3, the Court will not require service on these defendants at this time. The Ninth Circuit

20   has held that where identity is unknown prior to the filing of a complaint, the plaintiff should be

21   given an opportunity through discovery to identify the unknown defendants unless it is clear that

22   discovery would not uncover the identities, or that the complaint would be dismissed on other

23   grounds. Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (citing Gillespie v.

24   Civiletti, 629 F.2d 637, 642 (9th Cir. 1980)).

25          Accordingly, the Court GRANTS Plaintiff 90 days in which to discover the name of

26   Does 1–3 through subpoena or otherwise, and to substitute these defendants’ actual names by

27   filing a “notice of substitution.” See Wakefield, 177 F.3d at 1163. If, within 90 days, Plaintiff fails

28
     Case 1:19-cv-01027-NONE-JLT Document 23 Filed 09/10/21 Page 2 of 2


 1   to file a notice of substitution that provides the actual name of the Doe defendants, the Court will

 2   recommend dismissal of his claims against these defendants without prejudice.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     September 10, 2021                                _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
